                         Case 20-12168-CSS              Doc 782       Filed 12/10/20        Page 1 of 11



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC, et al.,1                           Case No. 20-12168 (CSS)

                                            Debtors.                        (Jointly Administered)


                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR TELEPHONIC AND VIDEO HEARING ON
                                    DECEMBER 14, 2020 AT 2:00 P.M. (ET)


         THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
          CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
            DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
         ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
               VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                    Topic: Town Sports Intl 20-12168 Confirmation
                           Time: December 14, 2020 2:00 P.M. Eastern Time (US and Canada)

                                                    Join ZoomGov Meeting
                                        https://debuscourts.zoomgov.com/j/1600007545

                                                    Meeting ID: 160 000 7545
                                                       Passcode: 237106


         RESOLVED/CONTINUED MATTERS

         1.       Motion of Natalie Cefaratti for Entry of an Order Modifying the Automatic Stay Pursuant
                  to Section 362(d) of the Bankruptcy Code and Waiving the Provisions of Fed. R. Bankr.
                  P. 4001(a)(3) [Docket No. 655, 11/9/20]

                  Related Documents:

                      A. Certification of Counsel [Docket No. 744, 12/3/20]

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
         agent at http://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
27420542.1
                   Case 20-12168-CSS         Doc 782     Filed 12/10/20     Page 2 of 11



                 B. Order Resolving Motion for Stay Relief and Granting Natalie Cefaratti Relief
                    from the Automatic Stay [Docket No. 749, 12/7/20]

              Objection/Response Deadline:    November 16, 2020 at 4:00 p.m. (ET) [Extended to
                                              December 7, 2020 at 4:00 p.m. (ET) solely with respect
                                              to the Debtors]

              Objections/Responses Filed:

                 C. Informal comments of the Debtors

              Status: A revised order resolving the informal comments has been entered. No hearing is
                      necessary.

         2.   Debtors’ Motion for Entry of an Order Approving Settlement Agreement By and Among
              Debtors, Purchaser, and Certain Non-Debtor Affiliates [Docket No. 680, 11/17/20]

              Related Documents:

                 A. Certification of Counsel [Docket No. 740, 12/2/20]

                 B. Order, Pursuant to Bankruptcy Code Section 105(a) and Bankruptcy Rule 9019,
                    Approving Settlement Agreement [Docket No. 741, 12/3/20]

              Objection/Response Deadline: December 1, 2020 at 4:00 p.m. (ET)

              Objections/Responses Filed:

                 C. Informal comments of Motionsoft

              Status: A revised order resolving the informal comments has been entered. No hearing is
                      necessary.

         3.   Debtors’ Motion for Entry of an Order Extending the Period Within Which the Debtors
              May Remove Actions Pursuant to 28 U.S.C. § 1452 [Docket No. 725, 11/30/20]

              Related Documents:

                 A. Certificate of No Objection [Docket No. 767, 12/8/20]

                 B. Order Extending the Period Within Which the Debtors May Remove Actions
                    Pursuant to 28 U.S.C. § 1452 [Docket No. 768, 12/9/20]

              Objection Deadline: December 7, 2020 at 4:00 p.m. (ET)

              Objections/Responses Filed: None.

              Status: An order has been entered. No hearing is necessary.



                                                     2
27420542.1
                           Case 20-12168-CSS              Doc 782           Filed 12/10/20   Page 3 of 11



         4.         Motion of 161 East 86th Street Company LLC for Allowance and Payment of Rent and
                    Other Post-Petition Lease Obligations Pursuant to 11 U.S.C. §§ 105(a), 365(d)(3),
                    503(b)(1) and 507(a) [Docket No. 727, 12/1/20]

                    Objection Deadline: December 8, 2020 at 4:00 p.m. (ET) [Extended solely with respect
                                        to the Debtors]

                    Objections/Responses Filed: None to date.

                    Status: This matter is being continued to a date to be determined.

         CONTESTED MATTERS

         5.         Debtors’ Motion for Entry of Orders (I) Approving Bidding Procedures in Connection
                    with the Sale of Substantially All of the Debtors’ Assets, (II) Approving the Form and
                    Manner of Notice Thereof, (III) Scheduling an Auction and Sale Hearing,
                    (IV) Approving Procedures for the Assumption and Assignment of Contracts,
                    (V) Approving the Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related
                    Relief [Docket No. 160, 10/2/20]

                    Related Documents:

                         A. Declaration of Christopher A. Wilson in Support of the Debtors’ Motion for Entry
                            of Orders (I) Approving Bidding Procedures in Connection with the Sale of
                            Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner of
                            Notice Thereof, (III) Scheduling an Auction and Sale Hearing, (IV) Approving
                            Procedures for the Assumption and Assignment of Contracts, (V) Approving the
                            Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related Relief
                            [Docket No. 162, 10/2/20]2

                         B. Order Shortening Notice [Docket No. 164, 10/5/20]

                         C. Notice of Hearing [Docket No. 168, 10/5/20]

                         D. Supplemental Declaration of Christopher A. Wilson in Support of the Debtors’
                            Motion [Docket No. 190, 10/8/20]

                         E. Notice of Filing of Blackline of Proposed Bidding Procedures Order [Docket No.
                            191, 10/8/20]

                         F. Notice of Filing of Blackline of Proposed Bidding Procedures Order [Docket No.
                            202, 10/9/20]

                         G. Order (I) Approving Bidding Procedures in Connection with the Sale of
                            Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner of
                            Notice Thereof, (III) Scheduling an Auction and Sale Hearing, (IV) Approving
                            Procedures for the Assumption and Assignment of Contracts, (V) Approving the

         2
             The physical location of this declarant is Pasadena, CA.
                                                                        3
27420542.1
                  Case 20-12168-CSS        Doc 782     Filed 12/10/20    Page 4 of 11



                    Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related Relief
                    [Docket No. 208, 10/9/20]

                H. Notice of Auction for the Sale of All or Substantially All of the Debtors’ Assets
                   Free and Clear of Any and All Claims, Interests, and Encumbrances [Docket No.
                   275, 10/16/20]

                I. Notice to Contract Counterparties to Potentially Assumed Executory Contracts
                   and Unexpired Leases [Docket No. 278, 10/16/20]

                J. Affidavit of Publication [Docket No. 285, 10/19/20]

                K. Supplemental Notice to Contract Counterparties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 290, 10/20/20]

                L. Notice of Cancellation of Auction [Docket No. 347, 10/26/20]

                M. Second Supplemental Notice to Contract Counterparties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 543, 10/30/20]

                N. Notice of Filing of Proposed Order Approving the Sale of Substantially All of the
                   Debtors' Assets [Docket No. 546, 11/1/20]

                O. Second Supplemental Declaration of Christopher A. Wilson in Support of the
                   Debtors’ Motion [Docket No. 550, 11/2/20]

                P. Notice of Revised Cure Amounts to Potentially Assumed Executory Contracts
                   and Unexpired Leases [Docket No. 551, 11/2/20]

                Q. Notice of Filing of Proposed Revised Order Approving the Sale of Substantially
                   All of the Debtors' Assets [Docket No. 553, 11/2/20]

                R. Order (I) Authorizing the Sale of Substantially All of the Debtors’ Assets Free
                   and Clear of Liens, Claims, Encumbrances, and Interests, (II) Authorizing the
                   Debtors to Enter into the Asset Purchase Agreement, (III) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and Unexpired
                   Leases, and (IV) Granting Related Relief [Docket No. 639, 11/4/20]

                S. Second Notice of Revised Cure Amounts to Potentially Assumed Executory
                   Contracts and Unexpired Leases [Docket No. 673, 11/13/20]

                T. Third Supplemental Notice to Contract Counterparties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 683, 11/18/20]

                U. Third Notice of Revised Cure Amounts to Potentially Assumed Executory
                   Contracts and Unexpired Leases [Docket No. 726, 11/30/20]

             Sale Objection/Response Deadline: October 23, 2020 at 4:00 p.m. (ET)



                                                   4
27420542.1
                  Case 20-12168-CSS         Doc 782     Filed 12/10/20    Page 5 of 11



             Sale Objections/Responses Filed:

                V. Oracle’s Rights Reservation [Docket No. 314, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

                W. Limited Objection of 695 Atlantic Avenue Company, L.L.C. [Docket No. 325,
                   10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease,
                    this matter has been rendered moot.

                X. Objection of Landmark Center Park Drive, LLC [Docket No. 310, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease,
                    this matter has been rendered moot.

                Y. Supplemental Objection of Landmark Center Park Drive, LLC [Docket No. 349,
                   10/27/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease,
                    this matter has been rendered moot.

             Cure Objection/Response Deadline: October 23, 2020 at 4:00 p.m. (ET) [Supplemental
                                               deadline is November 3, 2020 at 4:00 p.m. (ET);
                                               second supplemental deadline is November 13,
                                               2020 at 4:00 p.m. (ET); third supplemental
                                               deadline is December 2, 2020 at 4:00 p.m. (ET)]

             Cure Objections/Responses Filed:

                Z. Limited Objection and Reservation of Rights of Google LLC [Docket No. 300,
                   10/22/20]

                    Status: This matter has been resolved.

              AA. Objection of TFG Winter Street Property, LLC [Docket No. 303, 10/22/20]

                    Status: This matter has been resolved in principle, subject to documentation.

              BB. Limited Objection and Reservation of Rights of Motionsoft, Inc. and Daxko, LLC
                  d/b/a CSI Software [Docket No. 306, 10/22/20]

                    Status: This matter has been resolved.

              CC. Limited Objection of Babson College [Docket No. 307, 10/22/20]

                    Status: This matter has been resolved in principle, subject to documentation.


                                                    5
27420542.1
                   Case 20-12168-CSS        Doc 782     Filed 12/10/20    Page 6 of 11



             DD. Objection of Matrix Mechanical Corp. [Docket No. 313, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

             EE. Objection of 75-76 Third Avenue Assets IV LLC [Docket No. 316, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

             FF. Limited Objection of T-C 501 Boylston Street LLC, TREA 350 Washington
                 Street LLC and BP 111 Huntington Avenue LLC [Docket No. 317, 10/23/20]

                    Status: This matter has been resolved.

             GG. Limited Objection and Reservation of Rights of 200 Madison Owner LLC
                 [Docket No. 318, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease,
                    this matter has been rendered moot.

             HH. Objection and Reservation of Rights of 575 Lex Property Owner, L.L.C. [Docket
                 No. 319, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

             II.    Limited Objection and Reservation of Rights of SAF-T-SWIM LLC [Docket No.
                    320, 10/23/20]

                    Status: As the subject contracts have been rejected, this matter has been rendered
                    moot.

             JJ.    Objection of 2856 Astoria LLC [Docket No. 326, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

             KK. Objection of 1221 Avenue Holdings LLC [Docket No. 327, 10/23/20]

                    Status: The parties are engaging in discussions. If not resolved prior to the
                    hearing, this matter will be going forward.

             LL. Opposition of 625 Mass Ave Owner, LLC [Docket No. 328, 10/23/20]

                    Status: As the subject lease has been rejected, this matter has been rendered
                    moot.

             MM. Objection of Macrolease Corporation [Docket No. 331, 10/23/20]

                    Status: This matter has been resolved.
                                                    6
27420542.1
                Case 20-12168-CSS        Doc 782      Filed 12/10/20   Page 7 of 11



             NN. Limited Objection of 39-01 QB LLC, Blumenfeld Development Group, LTD.,
                 Philips International Holding Corp. and Regency Centers, L.P. [Docket No. 332,
                 10/23/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

             OO. Limited Objection of Country View Commons, LLC, Federal Realty Investment
                 Trust, Store Master Funding XI, LLC, and The Macerich Company [Docket No.
                 333, 10/23/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

             PP. Objection of Clearbrook Cross LLC [Docket No. 334, 10/23/20]

                  Status: This matter has been resolved.

             QQ. Limited Objection of DC USA Operating Co., LLC and HUSA Management Co.,
                 LLC [Docket No. 336, 10/23/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

             RR. Objection of 1221 Avenue Holdings LLC to Proposed Form of Adequate
                 Assurance of Future Performance [Docket No. 350, 10/27/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

             SS. Limited Objection of Langston Retail, LLC to Adequate Assurance Information
                 and to Potentially Assumed and/or Assigned Lease and Reservation of Rights
                 [Docket No. 353, 10/27/20]

                  Status: This matter has been resolved as to the cure objection. With respect to
                  the adequate assurance objection, the parties are engaging in discussions. If not
                  resolved prior to the hearing, this matter will be going forward.

             TT. Limited Objection of DC USA Operating Co., LLC and HUSA Management Co.,
                 LLC to Adequate Assurance Information [Docket No. 354, 10/27/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

             UU. Aetna Life Insurance Company’s Limited Objection and Reservation of Rights
                 [Docket No. 537, 10/30/20]

                  Status: The parties are engaging in discussions. If not resolved prior to the
                  hearing, this matter will be going forward.

                                                  7
27420542.1
                   Case 20-12168-CSS          Doc 782      Filed 12/10/20    Page 8 of 11



               VV. Objection and Reservation of Rights of R&D Air, Inc. [Docket No. 538,
                   10/30/20]

                     Status: The parties are engaging in discussions. If not resolved prior to the
                     hearing, this matter will be going forward.

               WW. Limited Objection of EQC Nine Penn Center Property LLC [Docket No. 567,
                   11/3/20]

                     Status: This matter has been resolved.

               XX. Limited Objection of Broadcast Music, Inc. to Debtors’ Third Supplemental
                   Notice to Contract Counterparties to Potentially Assumed Executory Contracts
                   and Unexpired Leases [Docket No. 739, 12/2/20]

                     Status: The parties are engaging in discussions. If not resolved prior to the
                     hearing, this matter will be going forward.

               YY. Supplemental Objection of 1221 Avenue Holdings LLC to Proposed Form of
                   Adequate Assurance of Future Performance [Docket No. 755, 12/7/20]

                     Status: The parties are engaging in discussions. If not resolved prior to the
                     hearing, this matter will be going forward.

              Status: As indicated in their respective status lines above, the parties continue to engage
                      in discussions. If not resolved prior to the hearing, the matters will be going
                      forward.

         6.   First Amended Joint Chapter 11 Plan of Town Sports International, LLC and its Debtor
              Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Solicitation Version) [Docket
              No. 586, 11/3/20]

              Related Documents:

                 A. Solicitation Version of the Disclosure Statement Relating to the First Amended
                    Joint Chapter 11 Plan of Town Sports International, LLC and its Debtor Affiliates
                    Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 587, 11/3/20]

                 B. Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the
                    Disclosure Statement on an Interim and Final Basis, (II) Scheduling a Combined
                    Disclosure Statement Approval and Plan Confirmation Hearing, (III) Shortening
                    Certain Notice Periods and Establishing Related Procedures, (IV) Approving the
                    Solicitation and Notice Procedures, (V) Approving the Combined Hearing Notice,
                    and (VI) Granting Related Relief [Docket No. 293, 10/20/20]

                 C. Order (I) Approving the Adequacy of the Disclosure Statement on an Interim
                    Basis, (II) Scheduling a Combined Disclosure Statement Approval and Plan
                    Confirmation Hearing, (III) Shortening Certain Notice Periods and Establishing
                    Related Procedures, (IV) Approving the Solicitation and Notice Procedures,

                                                       8
27420542.1
                            Case 20-12168-CSS              Doc 782         Filed 12/10/20   Page 9 of 11



                             (V) Approving the Combined Hearing Notice, and (VI) Granting Related Relief
                             [Docket No. 561, 11/3/20]

                         D. Notice of Hearing to Consider (I) the Adequacy of the Disclosure Statement and
                            (II) Confirmation of the Joint Chapter 11 Plan filed by the Debtors [Docket No.
                            589, 11/3/20]

                         E. Notice of Filing of Plan Supplement [Docket No. 706, 11/25/20]

                         F. Statement of the Official Committee of Unsecured Creditors in Support of
                            Confirmation of the First Amended Joint Chapter 11 Plan [Docket No. 707,
                            11/25/20]

                         G. Affidavit of Service of Solicitation Materials [Docket No. 708, 11/25/20]

                         H. Notice of Filing of Additional Exhibit to Plan Supplement [Docket No. 736,
                            12/2/20]

                         I. Notice of Filing of Blackline of Plan [Docket No. 772, 12/9/20]

                         J. Debtors’ Memorandum of Law in Support of an Order (I) Approving the Debtors’
                            Disclosure Statement on a Final Basis and (II) Confirming the Debtors’ Joint
                            Chapter 11 Plan [Docket No. 773, 12/9/20]

                         K. Declaration of John C. DiDonato in Support of Confirmation of the Second
                            Amended Joint Chapter 11 Plan of Town Sports International, LLC and its
                            Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
                            774, 12/9/20]3

                         L. Declaration of Stephenie Kjontvedt on Behalf of Epiq Corporate Restructuring,
                            LLC Regarding Voting and Tabulation of Ballots Cast on the First Amended Joint
                            Chapter 11 Plan of Town Sports International, LLC and its Debtor Affiliates
                            Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 775, 12/10/20]4

                         M. Notice of Filing of Proposed Confirmation Order [Docket No. 776, 12/10/20]

                    Objection/Response Deadline: December 7, 2020 at 4:00 p.m. (ET)

                    Objections/Responses Filed:

                         N. Objection of KRG Bayonne Urban Renewal, LLC to the Joint Plan [Docket No.
                            751, 12/7/20]

                         O. Limited Objection of 429-441 86th Street LLC to Disclosure Statement and
                            Chapter 11 Plan and Notice of Opt-Out of Third-Party Releases Under the Plan
                            [Docket No. 752, 12/7/20]

         3
             The physical location of this declarant is Pittsburgh, PA.
         4
             The physical location of this declarant is Westchester, NY.
                                                                      9
27420542.1
                    Case 20-12168-CSS       Doc 782       Filed 12/10/20   Page 10 of 11



                   P. Notice of Opt-Out of Third-Party Release and Supplement to Objection of KRG
                      Bayonne Urban Renewal, LLC to the Joint Plan [Docket No. 756, 12/7/20]

                   Q. United States Trustee’s Objection to Confirmation of First Amended Joint
                      Chapter 11 Plan [Docket No. 757, 12/7/20]

                   R. Limited Objection of Blumenfeld Development Group, LTD.; Philips
                      International Holding Corp.; Tanger Outlets Deer Park, LLC; 39-02-QB, LLC;
                      and Regency Centers, L.P. to Confirmation of the Debtors’ First Amended Joint
                      Chapter 11 Plan [Docket No. 758, 12/7/20]

                   S. Joinder and Reservation of Rights of Three Park Building LLC to Objections to
                      Confirmation [Docket No. 760, 12/7/20]

                   T. Joinder and Reservation of Rights of 1221 Avenue Holdings LLC to Objections to
                      Confirmation [Docket No. 761, 12/7/20]

                   U. Limited Objection of Shakir Yousif Farsakh to Disclosure Statement and Chapter
                      11 Plan and Notice of Opt-Out of Third-Party Releases Under the Plan [Docket
                      No. 764, 12/7/20]

                   V. Notice of Opt Out of Third-Party Releases and Exculpations by, and Limited
                      Objection of, Kennedy Lewis Capital Partners Masterfund LP and Kennedy
                      Lewis Capital Partners Master Fund II LP to the First Amended Joint Chapter 11
                      Plan [Docket No. 771, 12/9/20]

               Status:   This matter will be going forward solely with respect to final Disclosure
                         Statement approval and Plan confirmation.

         Dated: Wilmington, Delaware       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                December 10, 2020
                                           /s/ Sean T. Greecher
                                           Robert S. Brady (No. 2847)
                                           Sean T. Greecher (No. 4484)
                                           Allison S. Mielke (No. 5934)
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: rbrady@ycst.com
                                                   sgreecher@ycst.com
                                                   amielke@ycst.com

                                           and




                                                     10
27420542.1
             Case 20-12168-CSS    Doc 782      Filed 12/10/20   Page 11 of 11



                                 KIRKLAND & ELLIS LLP
                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                 Derek I. Hunter (admitted pro hac vice)
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 Facsimile: (212) 446-4900
                                 Email: nicole.greenblatt@kirkland.com
                                        derek.hunter@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Mark McKane, P.C. (admitted pro hac vice)
                                 555 California Street
                                 San Francisco, CA 94104
                                 Telephone: (415) 439-1400
                                 Facsimile: (415) 439-1500
                                 Email: mark.mckane@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Joshua M. Altman (admitted pro hac vice)
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Facsimile: (312) 862-2200
                                 Email: josh.altman@kirkland.com

                                 Counsel to the Debtors and Debtors in Possession




                                          11
27420542.1
